Beck, J.
1. LIFE insuranco: proemption. I. A. S. Wells obtained an insurance upon his life for the benefit of his wife, who subsequently died. Her other heirs united in an assignment of all their ° interest in the policy to a son of the assured and deceased, John IT. Wells, who subsequently died. A “ paid up” policy was thereupon issued to plaintiff, as the administratrix of John H. Wells, for the value of the original policy at his death. A. S. Wells, the assured, is yet living, at the age of eighty years. The plaintiff insists that the “ paid up” policy is assets of the estate of John IT. Wells, deceased, and defendant maintains that it is exempt from the debts of the estate.
The ‘*paid up” policy is a chose in action, collectible at the happening of a certain event, the death of the assured. It is property that constitutes assets of the estate, if it is not exempt from the debts of the intestate. Whether it be exempt is the only question involved in this appeal.
II. In our opinion, this case is within the rule of Smedley v. Felt et al., 43 Iowa, 607. In that case it was held that the avails of a life policy were not exempt from debts of the wife. The wife, under Code, § 1182, is a beneficiary of a policy of insurance upon the life of her husband. To the extent of her right, she has the same interest as an assignee of the policy. The children of the assured are likewise beneficiaries. John IT. Wells held the policy, in this case, in his own right, as a son and heir of the original beneficiary, and as assignee of his co-heirs. He acquired the same right *258that his mother hold in the policy, and no other or greater. The mother, as the beneficiary named in the policy, had no higher right than the wife and children of the assured hold under Code, § 1182. Now, in Smedley v. Felt at al., we have held that under this section, and section 2372, the avails of an insurance upon the life of the husband are not exempt from the individual debts of the wife. It follows that the avails of the policy in question are not exempt from the debts of J. H. Wells, the beneficiary therein, who takes the place of the. mother, and holds no other rights than those to which she was entitled. This conclusion is clearly in harmony with Code, § 2372, which provides that “the avails of any life insurance are not subject to the debts of deceased, except by special contract or arrangement, but shall, in other respects, be disposed of like other property left by the deceased.” The person described by the term “ deceased” is the assured, not the beneficiary. The contrary interpretation would permit a debtor to invest his means in policies upon the lives of others, and thus defraud his creditors. The object of the statute was to encourage and protect provisions for families, by means of insurance upon the life of .the heads of the families, or person making such provisions. It was not intended to exempt the avails of life policies from the debts of the beneficiaries therein. The judgment of the Circuit Court is
Reversed.